Citation Nr: 1146656	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  04-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a depressive disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the RO.

In January 2006, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In February 2006, June 2009 and July 2010, the Board remanded the case to the RO for additional development of the record. 


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam or otherwise to have participated in combat with the enemy.

2.  The Veteran is not shown to have a diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. 

3.  The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter.  

4.  The currently demonstrated depressive disorder, not otherwise specified is not shown to be due to any event or incident of the Veteran's period of active service. 

5.  The Veteran's personality disorder is not considered to be an acquired psychiatric disability for VA compensation purposes.  

6.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an acquired psychiatric disorder since service.  


CONCLUSION OF LAW

The Veteran's disability manifested by depressive disorder, NOS is not shown to be due to disease or injury that was incurred in or aggravated by active service; nor a psychosis be presumed to have been incurred therein; a personality disorder is not a disease or injury in accordance with applicable legislation.  38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided VCAA notice letters to the Veteran in July 2002, January and March 2005, March 2006, and March 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.  

Although complete notice was not provided prior to the initial adjudication of the claim, the claim was readjudicated in June and September 2011, which cured the timing defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case or Supplemental Statement of the Case [SSOC], is sufficient to cure a timing defect). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and VA's duty to assist requirements have been satisfied.  
The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was given a VA examination that is adequate for adjudicating the claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The Board finds that there is no reasonable possibility that further assistance would aid in the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the VA's duty to assist the Veteran is met. 


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Court) vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3)  provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.   75 Fed. Reg. 39843, 39852 (July 13, 2010). 

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

Under applicable laws and regulations, mere congenital or developmental defects, absent displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c), 38 C.F.R. § 4.9. 

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  38 C.F.R. § 4.127. 

Service connection is still permissible for such a defect in the limited circumstance when there has been aggravation of a congenital defect during service by superimposed injury, although not superimposed disease.  See VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." 


Analysis

The service treatment records are negative for complaints or findings of a psychiatric disorder.  The separation examination also was negative.  The associated medical history report noted that the Veteran responded "YES" to having or having had frequent or terrifying nightmares.  The examining physician indicated that all "YES" responses were carefully and thoroughly checked and that they were not present at the time of examination.  

After entering service, the Veteran is shown to have filed a request for reclassification as a conscientious objector (non-combatant service 1-A-0) in February 1969 based on his religious training and belief that he was opposed to participation in combatant training and service.  It also stated that, since beginning Army drill instruction, he found it impossible to subject himself to the "mental rigors needed to conscientiously bear arms."

In February 1969, the Veteran was afforded a psychiatric evaluation that noted no evidence of psychosis, severe depression, or any psychiatric illness that would warrant hospitalization, medication, or disposition through medical channels.  The impression was that of no disease was found.  

In July 1969, the Veteran received a letter of commendation due to his high achievements as a trainee, military bearing, superior performance, and academic achievement.

The service personnel records include an August 1970 letter that documented the Veteran's difficulty in behavior and appearance.  For approximately one year, his belligerence and insubordination were noted to have grown progressively worse.  The recommendation was disciplinary action against the Veteran. 

In December 1970, the Veteran underwent another psychiatric evaluation and his pertinent history as well as mental status was noted.  The diagnosis was that no psychiatric disease was found.  

An August 1971 letter from the Veteran stated that he began the process of applying for "1-0" discharge from active duty in August 1970.  He expressed his objections to the delay in being discharged after his application was approved and refused to take part in "the military prostitution of democracy and closure of society."

A May 1972 record noted the Veteran's application for "1-0 status."  The Veteran's reported a history that included his childhood and college experience prior to his service.  As for his military service, the Veteran discussed having had a growing dissatisfaction during his active training that seemed to the examiner corresponded with a more defiant posture toward the "authority" structure.  He was currently pursuing a Master's Degree and taught part-time.  

The Veteran denied having a history of a psychiatric disorder or using illegal drugs.  He did indicate having only moderate alcohol use.  Based on the examination, the impression was that the examiner could not determine the presence of any psychiatric disorder that would warrant treatment or interfere with him being considered by an appropriate board for I-O status. 

In October 1972, the Veteran was officially discharged from the Army Reserve as a conscientious objector.  

The Veteran's DD Form 214 and personnel records showed that his military occupational specialty (MOS) was that of medical corpsman.

The VA treatment record dated from May 2001 to June 2002 showed that the Veteran was new to VA and reported having a history of chronic depression and alcohol abuse.  He reported using St. John's Wort for the approximately 2 years, but recently realized the need for antidepressant medication.  The assessment was that of major depression and alcohol abuse in remission.

A July 2002 letter from a readjustment counselor at a Vet Center noted that the Veteran was initially seen in May 2001 for symptoms of anxiety, depression, and anger as a result of his experiences during the Vietnam War.  These symptoms reportedly affected all aspects of his life.  The diagnosis was that of PTSD.  The medical basis for the diagnosis was explained.  

The Veteran had ever present images of mutilated, horribly disfigured bodies of the wounded he saw on a daily basis.  He recalled how they would related to him the brutality committed by them and against them.  There were stories of constant fear of death and seemingly never-ending firefights.  

From the beginning of his tour, the Veteran reported starting to feel the effects of survival guilt that was exacerbated by his feelings of rage associated with patients not being allowed to go outside of the building for fear of  being exposed to political backlash against the war.  

There was also noted to have been the ever present verbal threat of being sent "to the rice patties" if he or his coworkers fouled up or displeased higher ups in any way.  The Veteran reported having  had symptoms of anxiety, depression and anger since service that worsened over the years.  He had intrusive thoughts while awake and nightmares while asleep.  

In August 2002, the Veteran submitted a summary of his in-service stressors associated with his PTSD.  He stated that, from August 1969 to January 1971, he shared three meals a day every day with veterans had suffered from extreme physical and emotional disabilities.  He also kept track of professional papers and journals written by doctors, scientists, and others about war trauma and daily associated with some of the subjects described in the documents.  

An October 2002 VA treatment record indicated that the Veteran reported that, even though he was not sent to Vietnam because of his religious beliefs, he was forced to conform and be a witness to multiple other activities that were counter to his beliefs.  While in the service, he entered a marriage that he later realized was a mistake and had a series of jobs he did not want.  He believed that he never regained the momentum he had prior to going into the service.  

The December 2003 VA treatment records noted the Veteran's concerns over his depression that had lingered since service and his once use of alcohol to mask his symptoms.  He discussed the negative impact that his experiences working at an Army hospital during the Vietnam War had continued to contribute to his depression and altered self-esteem.  

A March 2004 VA treatment record contained an assessment of major depressive disorder with obsessive compulsive disorder.  

A January 2005 VA treatment record indicated that the Veteran reported being very traumatized in service by seeing so many injured and maimed veterans.  He was also appalled and angered by the arrogance and indifference of officers toward patients.  He specifically recalled a partition that separated the officers in the dining hall from the patients so that they would not have to see them.

In January 2006, the Veteran submitted book reviews on a book called On Killing: The Psychological Cost of Learning to Kill in War and Society.

The Veteran testified in January 2006 that he started having nightmares in service shortly after training with bayonets that involved simulating killing with a dummy.  He reported these nightmares to his Captain, but not during his psychiatric evaluations.  After being assigned to an Army hospital, he worked as an archivist/record keeper.  Although he was not assigned to work with patients, he ate meals with them and saw their injuries.  He reported receiving sporadic treatment beginning in 1984.

An April 2009 letter from a readjustment counselor at a Vet Center indicated that the Veteran had an Axis I diagnosis of PTSD and an Axis IV assessment of heavy combat in Vietnam.  

The medical basis for the diagnosis was that the Veteran did not serve in Vietnam but spent his entire period of service at an Army hospital taking care of Vietnam casualties and that, being forced to tend to the seriously maimed, played heavily on his psyche and caused tremendous guilt.  He was noted to have applied for Vietnam duty.  The counselor noted that the Veteran earned awards during his first year in service, but had problems with authority and was constantly in trouble thereafter.  

In an August 2010 letter, the Veteran reported having two significant stressors in service.  On involved having bayonet training, thrusting a bayonet into an effigy and yelling "kill kill kill," and the other was watching a news program on television while working at an Army Hospital that showed a U.S soldier straddling a VC and stabbing the person in what appeared to be his chest.  

At an August 2011 VA examination, a psychologist reviewed the claims file and noted the Veteran's symptoms and history.  She noted that the onset of the Veteran's depressive symptoms was unclear, but he did acknowledge experiencing some depression during childhood.  There were signs of a personality disorder that dated back to at least high school and appeared to have continued through the military and to the present day.  The diagnoses were those of depressive disorder NOS and personality disorder; the criteria for a DSM-IV diagnosis of PTSD were noted to be not met.  

The examiner opined that it was less likely than not that the current diagnoses were caused or aggravated by the Veteran's active service.  He was noted to have reported a history of depressive symptoms prior to service as well as personality characteristics that led to behavioral (primarily disobedience) and interpersonal problems.  

The Veteran was noted to have been seen by a mental health professional during service (1969 and 1970) while filing paperwork to become a conscientious observer and not to have been diagnosed as having a psychiatric condition.  After separating from service, he did not seek treatment until the 1980's.  

The Veteran reported that his current depression was related to his general dissatisfaction with what he had done in his life, particularly with what he has failed to do.  He believed that the military started his life trajectory in the wrong direction and contributed to his current circumstances.  

The examiner noted that the Veteran was having problems prior to being drafted and that his style of responding to emotions and life stressors appeared to have made a very significant contribution to his current circumstances.  Thus, the opinion was that the Veteran's psychiatric condition followed a natural progression through service rather than being directly aggravated by military service.  

The examiner also noted that a January 2005 VA treatment record contained a diagnosis of PTSD, but there was no discussion of record indicating on which trauma or symptoms the diagnosis was based.  Rather, the diagnosis appeared to be made after the Veteran informed the provider that he had applied for service connection for PTSD.  

The Veteran was also noted to have had a diagnostic examination in June 2011 when he was diagnosed with depression, NOS and personality disorder, NOS.  The clinician indicated that the Veteran had been experiencing symptoms since the mid 1990's and commented that "[a]t this time, it appear[ed] that personality factors lead to more functional impairment than depressive symptoms, although depressive symptoms [might] have recently increased in response to hip replacement surgery and an inability to be as physically active as he wished to be."  

The Veteran reported having difficulty adjusting to the military beginning in boot camp and found bayonet training to be extremely stressful.  He had three bad dreams about being injured/killed by a bayonet following his training.  Many of the activities he was asked to do violated his beliefs about the separation between church and state; therefore, he often was in trouble for being disobedient.  

The examiner noted that there was a general pattern of disobedience that extended beyond religious values, which included refusing to shave his mustache and occasionally not wearing the proper uniform.  He reported growing the mustache to "tests the absurdity of the whole thing."  

The Veteran completed a Master's Degree after the military, but did not complete his doctorate due to financial reasons.  He denied receiving mental health treatment prior to service, but did report some disciplinary problems during his childhood.  

Regarding PTSD, the examiner indicated that Criterion A was not met as the Veteran had not been exposed to a traumatic event in service that satisfied this criterion.

As noted, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

The Veteran asserts having PTSD due to traumatic events he experienced in service.  There is conflicting evidence as to the diagnosis of PTSD.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. 

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.   

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.   

In the present case, the VA examiner reviewed the Veteran's entire medical history and examined the Veteran before rendering a medical opinion.  The Board finds the VA medical opinions to have great probative weight because the VA psychologist fully addressed the criteria under DSM-IV to warrant a diagnosis of PTSD. 

The VA psychologist in this regard reviewed each criterion for a PTSD diagnosis in accordance with DSM-IV; however, given that the initial threshold requirement of a sufficient stressor was not present, there was no basis for the examiner to discuss the subsequent criteria.  In addressing the criteria, the examiner gave a rationale for the conclusion reached.  

The Vet Center records show that readjustment counselors have diagnosed PTSD.  Both counselors provided the broad criteria for a diagnosis and noted the Veteran's reported stressors and symptoms as the basis for the diagnosis.  However, in doing so, they did not fully address how the criteria for B, C and D were met.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded no evidentiary weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There also is no indication that the claims folder including the related clinical information and medical history had been independently assessed for the purpose of preparing the opinion.  Moreover, the Vet Center records did not include a realistic assessment of the Veteran's stressors incident to his duties in service.  

The April 2009 letter also incorrectly indicated that the Veteran's service equated to having combat with enemy and that he had applied for and was denied Vietnam service.  As noted, the Veteran sought conscientious objector status, which conflicted with the notion of him asking to go to Vietnam.  Moreover, the Vet Center statements did relate to the diagnosis of PTSD to specific events identified by the Veteran as being stressors.  For these reasons, the Vet Center diagnoses must be afforded limited probative value. 

A January 2005 VA treatment record by a certified nurse specialist also contains a diagnosis of PTSD.  She reported the Veteran's in-service stressors but she did not show how his symptoms met the criteria for a PTSD diagnosis.  There was also no indication that the claims file or other clinical information was independently assessed for the purpose of offering an opinion or diagnosis.  

In the present case, the VA examiner's medical opinion has greater probative weight because the psychologist, reviewed the entire record, considered the full criteria under DSM-IV for a diagnosis of PTSD, and showed the deficiencies that precluded such a diagnosis. 

The Board finds that the VA medical opinion by the VA psychologist clearly establishes that the Veteran does meet the criteria of a diagnosis of PTSD in accordance with DSM-IV. 

The Veteran's own implied assertions that he had PTSD due to events in service are afforded limited probative weight due to his failure to discuss the applicable diagnostic criteria.  

Although the Veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Veteran asserts that his depression has been ongoing since service.  While he is competent to report his observations, the Board does not find the lay assertions to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

As noted, shortly after service, the Veteran expressly denied having any psychiatric problems in May 1972.  These statements shortly after are more credible as to the presence of symptoms at that time than his more recent assertions reported many years after service.

In conclusion, the more probative evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  As the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49. 

Based on a careful review of the record, the Board also finds that the preponderance of the evidence is against the claim of service connection for another innocently acquired psychiatric disorder.  

As noted, the most probative evidence establishes an Axis I diagnosis of depressive disorder as diagnosed during the recent August 2011 VA examination.  

The Veteran reported having had some childhood depression, but there was no clear evidence of an acquired psychiatric condition prior to service.  To the extent that he is currently diagnosed as having a personality disorder and reported to have related problems with authority and social functioning prior to service, this is not considered to be a disease or injury for VA compensation purposes.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Moreover, on this record, the more probative medical evidence does not provide a nexus for linking the current diagnosis of a depressive disorder to any documented event or incident of the Veteran's period of active service.

The VA examiner essentially opined that the current psychiatric disorder was not related to the Veteran's service and a rationale for the opinion was provided.  Significantly, the psychologist noted that the Veteran had two psychiatric evaluations in service in connection with his application for conscientious objector status and that neither evaluator found evidence of a psychiatric disorder.  

It is also significant that the second evaluation was after the documented episode of the behavioral problems in service and that the third examination in May 1972 found no evidence of a psychiatric disorder after service.

The passage of many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As previously noted, a personality disorder is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

Accordingly, as the preponderance of the evidence is against the claim of service connection, the benefit-of-the-doubt doctrine is not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for an innocently acquired psychiatric disorder to include PTSD and a depressive disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


